Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits. Claims 1-10 are currently pending and are addressed below.
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
Claim 2 recites the limitation “selected attributes” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner advises correcting the claim to read --…selected one or more attributes…--.
Claim 9 recites the limitation “selected attributes” in line 4. There is insufficient antecedent basis for this limitation in the claim.  Examiner advises correcting the claim to read --…selected one or more attributes…--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…an accumulator for accumulating…”  in claims 1, 8, and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Support for the accumulator cannot be found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Within at least claims 1, 8 and 10 “accumulator” There are no structural aspects described that perform the function, accumulating. Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “…an accumulator for accumulating…” in claims 1, 8, and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "learn a model representing the driving property" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "model learned for the type" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a value of the attribute" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "learning a model representing the driving property" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "model learned for the type" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a value of the attribute" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "learning a model representing the driving propertyline 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "model learned for the type" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a value of the attribute" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-5 are directed to vehicle control system (i.e. a machine). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2a, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations 
Classify … driving properties included in the data;
learn a model representing the driving property, for each of types that are a result of classification; and
determine … control information for the driving.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows, where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”:
a memory storing instructions;
and one or more processors configured to execute the instructions to:

Regarding the additional limitations of using one or more processors to perform the steps of classifying, learning, and determining the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea, by merely using a computer to perform the process.  In particular, the memory and processors are recited at a high-level of generality (i.e., as a generic system performing a generic computer function via processor(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the classifying…, learning…, and determining… amounts to nothing more than mere instructions to 
101 Analysis – Step 2a, Prong I
Regarding claim 2:
Dependent claim 2 includes limitations that recite an abstract idea (emphasized below).  Claim 2 recites:
	…execute the instructions to:
	select the one or more attributes from the accumulator,
	selection of the attributes and classification using the selected attributes are repeatedly performed based on performance of the model.
	These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of performing a mental process. That is, nothing in the claim elements preclude the steps from practically being performed as human activity. For example, “selecting”, in the context of this claim, encompasses the user mentally noting attributes of their environment, and using those attributes to evaluate their prediction of vehicle behavior against what occurs in reality. Accordingly, the claim recites at least a method of performing a mental process.
101 Analysis – Step 2A, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows, where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”:
…the one or more processors is further configured…
For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a processor to perform the selection steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea, by merely using a computer to perform the process. In particular, the system in both steps is recited at a high-level of generality (i.e., as a generic system performing a generic computer function of receiving or generating information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting, amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, claim 2 is not patent eligible.
101 Analysis – Step 2a, Prong I
Regarding claim 3:
Dependent claim 3 includes limitations that recite an abstract idea (emphasized below).  Claim 3 recites:
	wherein, the selection of the attributes is repeatedly performed, based on a number of pieces of the data belonging to each of the types that are the result of classification.
	These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of performing a mental process. That is, nothing in the claim elements preclude the steps from practically being performed as human activity. For example, “selection”, in the context of this claim, encompasses the user mentally noting attributes of their environment. Accordingly, the claim recites at least a method of performing a mental process.
101 Analysis – Step 2A, Prong 2

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, claim 3 is not patent eligible.
101 Analysis – Step 2a, Prong I
Regarding claim 5:
claim 5 includes limitations that recite an abstract idea (emphasized below).  Claim 5 recites:
	…execute the instructions to:
	output, as the control information, a type relating to the control target vehicle and the model learned for the type.
	These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of performing a mental process. That is, nothing in the claim elements preclude the steps from practically being performed as human activity. For example, “output”, in the context of this claim, encompasses the user mentally recognizing what actions to take to control a vehicle based on the surroundings. Accordingly, the claim recites at least a method of performing a mental process.
101 Analysis – Step 2A, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”.

wherein the one or more processors is further configured…
For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a processor to perform the selection step, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea, by merely using a computer to perform the process. In particular, the system in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract 
101 Analysis – Step 2a, Prong I
Regarding claim 6:
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below).  Claim 6 recites:
… execute the instructions to:
	control … based on the control information…
	These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity. That is, nothing in the claim elements preclude the steps from practically being performed as human activity. For example, “control”, in the context of this claim, encompasses the user actuating the steering, brakes, throttle, and switches to safely maneuver the vehicle. Accordingly, the claim recites at least a method of organizing human activity.
101 Analysis – Step 2A, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows, where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”:
…the one or more processors is further configured…
…the control target vehicle…
The examiner submits that the above identified additional limitations successfully integrate the above-noted abstract idea into a practical application.  Therefore, claim 6 is patent-eligible.
101 Analysis – Step 2a, Prong I
Regarding claim 7:
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below).  Claim 7 recites:
… execute the instructions to:
receive changes of the type relating to the control target vehicle and the model learned for the type, and
control … based on the received changes.
	These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity. That is, nothing in the claim elements preclude the steps from practically being performed as human activity. For example, “control”, in the context of this claim, encompasses the user actuating the 
101 Analysis – Step 2A, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows, where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”:
…the one or more processors is further configured…
…the control target vehicle…
The examiner submits that the above identified additional limitations successfully integrate the above-noted abstract idea into a practical application.  Therefore, claim 7 is patent-eligible.
Claims 8-9 are directed to a method for providing a vehicle control system. Therefore, claim 8 is within at least one of the four statutory categories.
101 Analysis – Step 2a, Prong I
claim 8:
Claim 8 includes limitations that recites an abstract idea (emphasized below). Claim 8 recites:
classifying … driving properties included in the data;
learning a model representing the driving property, for each of types that are a result of classification; and
determining, … control information for the driving.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “classifying”, “learning”, and “determining” in the context of this claim, encompasses the user examining their surrounding environment, and determining how to maneuver their vehicle in response to classified properties of the environment. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical 
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the classifying…, learning…, and determining… amounts to nothing more than mere instructions to apply the exception using a generic computer component, and communicating using a generic bus to connect all elements.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Hence, claim 8 is not patent eligible.
101 Analysis – Step 2a, Prong I
Regarding claim 9:
Dependent claim 9 includes limitations that recite an abstract idea (emphasized below).  Claim 9 recites:
selection of one or more attributes from the accumulator and classification using the selected attributes are repeatedly performed based on performance of the model.
	These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of performing a mental process. That is, nothing in the claim elements preclude the steps from practically being performed as human 
101 Analysis – Step 2A, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception in a “practical application”.  In the present case, there are no additional limitations listed to integrate the above-noted abstract idea into a practical application.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting, amounts to nothing more than mere instructions to apply the exception using a generic 
101 Analysis – Step 2a, Prong I
Claim 10 is directed to a non-transitory computer readable storage medium causing a computer to perform processes (i.e. an article of manufacture). Therefore, claim 10 is within at least one of the four statutory categories.
Regarding claim 10:
Claim 10 includes limitations that recites an abstract idea (emphasized below). Claim 10
recites:
… perform processes comprising:
classifying … driving properties included in the data;
learning a model representing the driving property, for each of types that are a result of classification; and
determining … control information for the driving.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “classifying”, “learning”, and “determining” in the context of this claim, encompasses the user examining their surrounding environment, and determining how to maneuver their vehicle in response to classified properties of the environment. Similarly, the limitation of determining one or more recommendations encompasses a user deciding on a best course of action based on the provided data. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II

In the present case, the additional limitations beyond the above-noted abstract idea are as follows, where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”:
…a computer…
For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using one or more processors to perform the steps of classifying, learning, and determining the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea, by merely using a computer to perform the process.  In particular, the memory and processors are recited at a high-level of generality (i.e., as a generic system performing a generic computer function via processor(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the classifying…, learning…, and determining… amounts to nothing more than mere instructions to apply the exception using a generic computer component, and communicating using a generic bus to connect all elements.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Hence, the claim 10 is not patent eligible.
	Therefore, claims 1-5 and 8-10 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenneth (U.S. Publication No. 2016/0042650; hereinafter Stenneth)
Re. claim 1, Stenneth teaches a vehicle control system (Stenneth; ¶0034, i.e., a method for personalized driving of autonomously driven vehicles in accordance with the present teachings includes: ...executing one or a plurality of operating instructions prescribed by the driving profile, such that the vehicle is operable in a driving style imitative of the specific driver) comprising:
a memory storing instructions (Stenneth; ¶0007, i.e., …at least one memory including computer program code for one or more programs); and
one or more processors configured to execute the instructions (Stenneth; ¶0048, i.e., one or a plurality of the above-described acts are performed by one or a plurality of processors) to:
classify (Stenneth; ¶0057, i.e. characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway, examiner interprets characterizing driving attributes/sensor data as classifying one or more attributes), by using one or more attributes (Stenneth; ¶0089, i.e., telematics sensor data, which is collected by sensors on the vehicle) selected from accumulator (Stenneth; ¶0089, i.e., the automotive cloud, where the telematics sensor data is uploaded) for accumulating data (Stenneth; ¶0089, i.e., patterns used in the construction of a driving profile may be extracted from the driver-identified telematics sensor data collected in the automotive cloud, that means the system selects telematics sensor data/attributes from the cloud) including attributes relating to driving of a vehicle (Stenneth; ¶0089, i.e., two such types of patterns are (1) driver movements and (2) vehicle status, both of these are directly related to driving a vehicle), driving properties included in the data (Stenneth; ¶0057, i.e., the phrase "expected driving behavior" refers to a predefined value or range of values characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway, Examiner interprets these predefined values as driving properties)
learn a model representing the driving property (Stenneth; Fig. 6-8 and ¶0092, i.e., Using the above-described approach for driver movement capture, the exact driving behavior and sensor readings may be modeled for different vehicle activities, that means the system is learning the model based on driving activities), for each of types that are a result of classification (Stenneth; Table 1 and ¶0103, Driving Profile, i.e., Based on telematics sensor data that capture personalized driving activity and vehicle status, categorized real world reference data, and environmental data, the activity of a driver may be recorded as an n-dimensional table as shown, that means that the recorded driving properties/parameters are used to form Types which describe how an autonomous vehicle should drive in various conditions); and
determine, by using the model learned for the type associated with a value of the attribute at time of driving of a control target vehicle, control information for the driving (Stenneth; ¶0103, i.e., a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle, that means the driving properties/parameters previously established are used to form control information for an autonomous vehicle).
Re. claim 2, Stenneth teaches the vehicle control system according to claim 1, 
wherein the one or more processors is further configured to execute the instructions to:
select the one or more attributes from the accumulator (Stenneth; ¶0089, i.e., patterns used in the construction of a driving profile may be extracted from the driver-identified telematics sensor data collected in the automotive cloud, that means the system selects attributes/sensor data from the automotive cloud)
selection of the attributes (Stenneth; ¶0042, i.e., extracted sensor data)  and classification using the selected attributes (Stenneth; ¶0057, i.e. characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway) are repeatedly performed based on performance of the model (Stenneth; ¶0042, i.e., methods in accordance with the present teachings further include (h) modifying the driving profile. For example, a driver profile stored in an automotive cloud may be 
Re. claim 3, Stenneth teaches the vehicle control system according to claim 2,
wherein, the selection of the attributes is repeatedly performed, based on a number of pieces of the data belonging to each of the types that are the result of classification (Stenneth; ¶0079, i.e., if all of the collected data that was used to construct the driving profile for driver 1 was collected when the road was free of snow, the driving profile associated with driver 1 may be modified based on additional data collected when the road includes snow coverage, that means that if a type/driving profile for a driver is lacking information, that system will automatically update the driving profile to include it when data is available).
Re. claim 4, Stenneth teaches the vehicle control system according to claim 1,
wherein the driving properties are classified, by using at least one of a speed, an acceleration rate, and a position on a driving road of a vehicle that are included in the data as each of the driving properties (Stenneth; ¶0057, i.e., Representative parameters that may be used to define an EDB (expected driving behavior) include but are not limited to speed, direction, acceleration, sinuosity (e.g., the degree of weaving associated with a vehicle's forward 
	Re. claim 5, Stenneth teaches the vehicle control system according to claim 1,
wherein the one or more processors is further configured to execute the instructions to:
output, as the control information, a type (Stenneth; ¶0103, i.e., a driving profile) relating to the control target vehicle and the model learned for the type (Stenneth; ¶0103 & Table 1, i.e., a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle, that means the driving profile and associated model is considered to be control information when it is sent to the autonomous/control target vehicle).
Re. claim 6, Stenneth teaches the vehicle control system according to claim 1,
wherein the one or more processors is further configured to execute the instructions to:
control the control target vehicle, based on the control information (Stenneth; ¶0034, i.e., a method for personalized driving of autonomously driven vehicles in accordance with the present teachings includes: ... executing one or a plurality of operating instructions prescribed by the driving profile, such that the vehicle is operable in a driving style imitative of the specific driver, that means a control target vehicle will be controlled in a manner similar to the control information/sent driving profile).
claim 7, Stenneth teaches the vehicle control system according to claim 6,
wherein the one or more processors is further configured to execute the instructions to:
receive changes of the type (Stenneth; ¶0042, i.e., a driver profile) relating to the control target vehicle and the model learned for the type (Stenneth; ¶0042, i.e., a driver profile stored in an automotive cloud may be updated-automatically or manually-by the collection of additional sensor data indicative of the driving style of the specific driver. The more driving samples that are collected per driver, the more accurately the driving behavior of that driver may be modeled), and
control the control target vehicle based on the received changes (Stenneth; ¶0034, i.e., a method for personalized driving of autonomously driven vehicles in accordance with the present teachings includes: (a) downloading at least a portion of a driving profile to a vehicle, wherein the vehicle is configured for autonomous driving and wherein the driving profile is associated with a specific driver; and (b) executing one or a plurality of operating instructions prescribed by the driving profile, such that the vehicle is operable in a driving style imitative of the specific driver, that means that as the driving profile is updated, the vehicle will continue to download the changes to the profile and adjust its driving accordingly).
Re. claim 8, Stenneth teaches a vehicle control method (Stenneth; ¶0034, i.e., a method for personalized driving of autonomously driven vehicles in accordance with the present teachings includes: ... executing one or a plurality of operating instructions prescribed by comprising:
classifying (Stenneth; ¶0057, i.e. characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway, examiner interprets characterizing driving attributes/sensor data as classifying one or more attributes), by using one or more attributes (Stenneth; ¶0089, i.e., telematics sensor data, which is collected by sensors on the vehicle) selected from accumulator (Stenneth; ¶0089, i.e., the automotive cloud, where the telematics sensor data/attributes are uploaded) for accumulating data (Stenneth; ¶0089, i.e., patterns used in the construction of a driving profile may be extracted from the driver-identified telematics sensor data collected in the automotive cloud, that means the system selects telematics sensor data/attributes from the cloud) including attributes relating to driving of a vehicle (Stenneth; ¶0089, i.e., two such types of patterns are (1) driver movements and (2) vehicle status, both of these are directly related to driving a vehicle), driving properties included in the data (Stenneth; ¶0057, i.e., the phrase "expected driving behavior" refers to a predefined value or range of values characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway, Examiner interprets the driving behavior/predefined values as driving properties);
learning a model representing the driving property (Stenneth; Fig. 6-8 and ¶0092, i.e., Using the above-described approach for driver movement capture, the exact driving behavior and sensor readings may be modeled for the sensor , for each of types that are a result of classification (Stenneth; Table 1 and ¶0103, Driving Profile, i.e., Based on telematics sensor data that capture personalized driving activity and vehicle status, categorized real world reference data, and environmental data, the activity of a driver may be recorded as an n-dimensional table as shown, that means that the recorded driving properties/parameters are used to form Types which describe how an autonomous vehicle should drive in various conditions); and
determining, by using the model learned for the type associated with a value of the attribute at time of driving of a control target vehicle, control information for the driving (Stenneth; ¶0103, i.e., a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle, that means the driving properties/predefined values previously established are used to form control information for an autonomous vehicle).
Re. claim 9, Okumura teaches the vehicle control method according to claim 8,
wherein selection of one or more attributes (Stenneth; ¶0042, i.e., extracted sensor data) from the accumulator (Stenneth; ¶0089, i.e., the automotive cloud) and classification using the selected attributes (Stenneth; ¶0057, i.e. characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway) are repeatedly performed based on performance of the model (Stenneth; ¶0042, i.e., methods in accordance with the present teachings further include (h) 
Re. claim 10, Stenneth teaches a non-transitory computer readable storage medium recording thereon a program causing a computer to perform processes (Stenneth; ¶0007, i.e., An apparatus in accordance with the present teachings includes at least one processor and at least one memory including computer program code for one or more programs) comprising: 
classifying (Stenneth; ¶0057, i.e. characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway, examiner interprets characterizing driving attributes/sensor data as classifying one or more attributes), by using one or more attributes (Stenneth; ¶0089, i.e., telematics sensor data, which is collected by sensors on the vehicle) selected from accumulator (Stenneth; ¶0089, i.e., the automotive cloud, where the telematics sensor data/attributes are uploaded) for accumulating data (Stenneth; ¶0089, i.e., patterns used in the construction of a driving profile may be extracted from the driver-identified telematics sensor data collected in the automotive cloud, that means the system selects telematics sensor data/attributes from the cloud) including attributes relating to driving of a vehicle (Stenneth; , driving properties included in the data (Stenneth; ¶0057, i.e., the phrase "expected driving behavior" refers to a predefined value or range of values characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway, Examiner interprets the driving behavior/predefined values as driving properties);
learning a model representing the driving property (Stenneth; Fig. 6-8 and ¶0092, i.e., Using the above-described approach for driver movement capture, the exact driving behavior and sensor readings may be modeled for the sensor data and driving behavior/predefined values), for each of types that are a result of classification (Stenneth; Table 1 and ¶0103, Driving Profile, i.e., Based on telematics sensor data that capture personalized driving activity and vehicle status, categorized real world reference data, and environmental data, the activity of a driver may be recorded as an n-dimensional table as shown, that means that the recorded driving properties/parameters are used to form Types which describe how an autonomous vehicle should drive in various conditions); and
determining, by using the model learned for the type associated with a value of the attribute at time of driving of a control target vehicle, control information for the driving (Stenneth; ¶0103, i.e., a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle, that means the driving properties/predefined values .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667